J-S57022-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                          Appellee

                    v.

MATTHEW STEVEN LLOYD

                          Appellant                     No. 37 EDA 2014


         Appeal from the Judgment of Sentence November 26, 2013
              In the Court of Common Pleas of Lehigh County
            Criminal Division at No(s): CP-39-CR-0001965-2010
                                        CP-39-CR-0001993-2010
                                        CP-39-CR-0003603-2010


BEFORE: DONOHUE, J., MUNDY, J., and STABILE, J.

MEMORANDUM BY MUNDY, J.:                            FILED OCTOBER 10, 2014

      Appellant, Matthew Steven Lloyd, appeals from the November 26,

2013 aggregate judgment of sentence of five and one-half to 11 years’

imprisonment,    imposed      following   the   revocation   of   his   probation.

Contemporaneously with this appeal, counsel has requested leave to

withdraw in accordance with Anders v. California, 386 U.S. 738 (1967),

and its progeny.        After careful review, we grant counsel’s petition to

withdraw and affirm the judgment of sentence.

      The trial court summarized the relevant facts and procedural history of

this case as follows.
J-S57022-14


                    On October 29, 2010, [Appellant] entered
              guilty pleas to multiple counts of burglary[1] in case
              3603 of 2010, and to single counts of burglary in
              cases 1965 of 2010 and 1993 of 2010. On August
              18, 2011, the [trial court] sentenced [Appellant] in
              case 3603 of 2010 to 24 months of state
              intermediate punishment (SIP) to be followed by
              eight years of state probation. [The trial court]
              imposed that same sentence in both cases 1965 of
              2010 and 1993 of 2010 and ran those sentences
              concurrently to the sentence in case 3603 of 2010.
              The charges in the three cases stemmed from nine
              burglaries committed by [Appellant] in Berks, Lehigh
              and Northampton counties. All nine burglaries were
              home invasions where the occupants were not
              present.

                    On November 26, 2013, [the trial court]
              conducted a Gagnon II[2] hearing in [Appellant’s]
              cases. By this date, [Appellant] had completed the
              SIP component and was on probation in each of the
              three cases. At the Gagnon II hearing, [Appellant]
              admitted that he violated probation by committing a
              new offense. (On October 1, 2013, [Appellant]
              entered a guilty plea to one count of possession of
              heroin in Lehigh County case 3738 of 2013, and he
              was sentenced to state confinement for that.) In
              case 3603 of 2010, [the trial court] revoked
              probation and re-sentenced [Appellant] to state
              confinement for a period not less than 24 months to
              not more than 48 months. In both cases 1965 of
              2010 and 1993 of 2010, [the trial court] revoked
              probation and resentenced [Appellant] to state
              confinement for a period of not less than 21 months
              to not more than 42 months.         [The trial court]
              ordered that the sentences in all three cases run
____________________________________________
1
    18 Pa.C.S.A. § 3502(a).
2
 Gagnon v. Scarpelli, 411 U.S. 778, 782 (1973) (holding that a previously
sentenced probationer is entitled to a preliminary revocation hearing (a
Gagnon I) and a final revocation hearing (a Gagnon II)).



                                           -2-
J-S57022-14


              consecutively so that the aggregate of the sentence
              [Appellant] received was five-and-a-half years to
              eleven years of state confinement. [The trial court
              also deemed Appellant eligible for the Recidivism
              Risk Reduction Incentive (RRRI) program.][3]

                     On December 6, 2013, [Appellant] filed a
              motion for reconsideration of sentence which [the
              trial court] denied by order filed on January 10,
              2014.

Trial Court Opinion, 3/10/14, at 1-2.

        On December 26, 2013, Appellant filed a timely notice of appeal. 4

Thereafter, on May 5, 2014, Appellant’s counsel filed a motion and brief to

withdraw from representation in accordance with Anders and its progeny.

That same day, counsel sent a letter to Appellant advising him of his rights

to retain private counsel and/or proceed pro se; this letter is attached to

counsel’s petition to withdraw.          See Commonwealth v. Millisock, 873

A.2d 748, 751-752 (Pa. Super. 2005) (stating that counsel is required to

attach to his or her petition to withdraw a copy of the letter sent to the client

advising of his or her right to retain private counsel and/or proceed pro se).

Appellant did not respond to counsel’s motion to withdraw.


____________________________________________
3
  The record reflects that March 20, 2014, the trial court entered an order
correcting its calculation of Appellant’s RRRI minimum sentence to 1 year
and 6 months, and noting that in all other respects, the November 26, 2013
sentencing order shall remain in effect. See Trial Court Order, 3/20/14
(dated 3/19/14), at ¶ 1.
4
    Appellant and the trial court have complied with Pa.R.A.P. 1925.




                                           -3-
J-S57022-14


      In his Anders brief, counsel raises the following substantive issue on

Appellant’s behalf.

            Whether the trial court abused its discretion at
            sentencing after probation violation by imposing an
            excessive sentence and one that was disproportional
            to the nature of the violation?

Anders Brief at 4.

      “When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.” Commonwealth v. Titus, 816 A.2d 251, 254 (Pa. Super. 2003)

(citation omitted).   For cases where the briefing notice was issued after

August 25, 2009, as is the case here, an Anders brief shall comply with the

requirements set forth by our Supreme Court in Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009).

                   [W]e hold that in the Anders brief that
            accompanies court-appointed counsel’s petition to
            withdraw, counsel must: (1) provide a summary of
            the procedural history and facts, with citations to the
            record; (2) refer to anything in the record that
            counsel believes arguably supports the appeal; (3)
            set forth counsel’s conclusion that the appeal is
            frivolous; and (4) state counsel’s reasons for
            concluding that the appeal is frivolous.       Counsel
            should articulate the relevant facts of record,
            controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is
            frivolous.

Id. at 361. Additionally, counsel must furnish the appellant with a copy of

the brief, advise him in writing of his right to retain new counsel or proceed

pro se, and attach to the Anders petition a copy of the letter sent to

                                     -4-
J-S57022-14


appellant as required under Millisock.    See Commonwealth v. Daniels,

999 A.2d 590, 594 (Pa. Super. 2010) (holding that, “[w]hile the Supreme

Court in Santiago set forth the new requirements for an Anders brief, …

the holding did not abrogate the notice requirements set forth in Millisock

that remain binding legal precedent”) (footnote omitted). “After counsel has

satisfied these requirements, we must conduct our own review of the trial

court proceedings and independently determine whether the appeal is wholly

frivolous.” Titus, supra at 254 (citation omitted).

      In the instant matter, we conclude that counsel’s Anders brief

complies with the technical requirements of Santiago.     First, counsel has

provided a procedural and factual summary of the case with references to

the record. See Anders Brief at 5-8. Second, counsel advances relevant

portions of the record that arguably support Appellant’s discretionary

aspects of sentencing claim.     Id. at 11-14.    Third, counsel concluded,

following her independent review of the record, that Appellant’s appeal is

frivolous. Id. at 14-15.     Fourth, counsel stated the reasons for her

conclusion that the appeal is frivolous.     Lastly, as noted, counsel has

complied with the requirements set forth in Millisock.      As a result, we

proceed to conduct an independent review to ascertain if the appeal is

indeed wholly frivolous.

      Appellant contends that the sentence imposed by the trial court

following the revocation of his probation was “excessive and disproportionate


                                    -5-
J-S57022-14


to the nature of the violation[,]” and the trial court abused its discretion in

failing to consider the factors set forth in 42 Pa.C.S.A. § 9721(b). Anders

Brief at 10.

      Our standard of review in assessing whether a trial court has erred in

fashioning a sentence following the revocation of probation is well settled.

The “[r]evocation of a probation sentence is a matter committed to the

sound discretion of the trial court and that court’s decision will not be

disturbed on appeal in the absence of an error of law or an abuse of

discretion.”     Commonwealth v. Williams, 997 A.2d 1205, 1208 (Pa.

Super. 2010) (citation omitted).     “An abuse of discretion is not merely an

error of judgment, but if in reaching a conclusion the law is overridden or

misapplied or the judgment exercised is manifestly unreasonable, or the

result of partiality, prejudice, bias, or ill will, as shown by the evidence or

the record, discretion is abused.” Commonwealth v. Burns, 988 A.2d 684,

689 (Pa. Super. 2009) (en banc) (citation omitted), appeal denied, 8 A.3d

341 (Pa. 2010).      We also observe that, “whether an offender is serving a

sentence of probation or intermediate punishment, if he violates the

assigned conditions, the order of probation or intermediate punishment …

may be revoked and a new sentence imposed.”                Commonwealth v.

Wegley, 829 A.2d 1148, 1153 (Pa. 2003) (citations omitted).

                     [W]e must accord the sentencing court great
               weight as it is in the best position to view the
               defendant’s character, displays of remorse, defiance
               or indifference, and the overall effect and nature of

                                       -6-
J-S57022-14


            the crime. … [A] sentence should not be disturbed
            where it is evident that the sentencing court was
            aware of sentencing considerations and weighed the
            considerations in a meaningful fashion.

Id. at 887 (citations and quotation marks omitted).

      Where an appellant challenges the discretionary aspects of his

sentence, as is the case here, there is no automatic right to appeal, and an

appellant’s challenge should be considered a petition for allowance of appeal.

Commonwealth v. W.H.M., Jr., 932 A.2d 155, 163 (Pa. Super. 2007). We

will grant an appeal challenging the discretion of the sentencing court only

where the appellant has advanced a colorable argument that the sentence is

inconsistent with the Sentencing Code or contrary to the fundamental norms

that underlie the sentencing process.     Commonwealth v. Hyland, 875

A.2d 1175, 1183 (Pa. Super. 2005) (citations and quotation marks omitted),

appeal denied, 890 A.2d 1057 (Pa. 2005).

      Prior to reaching the merits of a discretionary sentencing issue, we

conduct a four-part analysis to determine the following.

            (1) [W]hether the appeal is timely; (2) whether
            Appellant preserved his issue; (3) whether
            Appellant’s brief includes a concise statement of the
            reasons relied upon for allowance of appeal with
            respect to the discretionary aspects of sentence; and
            (4) whether the concise statement raises a
            substantial question that the sentence is appropriate
            under the sentencing code.        … [I]f the appeal
            satisfies each of these four requirements, we will
            then proceed to decide the substantive merits of the
            case.




                                    -7-
J-S57022-14


Commonwealth v. Edwards, 71 A.3d 323, 329-330 (Pa. Super. 2013)

(citations omitted), appeal denied, 81 A.3d 75 (Pa. 2013).

      Applying the four-factor test to the present matter, we conclude

Appellant has complied with the first three requirements.             Specifically,

Appellant filed a timely notice of appeal, preserved his claim in a timely

motion for reconsideration of sentence, and his counsel has included a

separate Rule 2119(f) statement in the Anders brief. See Anders Brief at

10. Accordingly, we proceed to consider Appellant’s Rule 2119(f) statement

to determine whether he has presented a substantial question for our

review. “A substantial question will be found where the defendant advances

a colorable argument that the sentence imposed is either inconsistent with a

specific provision of the [sentencing] code or is contrary to the fundamental

norms which underlie the sentencing process.” Commonwealth v. Booze,

953 A.2d 1263, 1278 (Pa. Super. 2008) (citation omitted), appeal denied,

13 A.3d 474 (Pa. 2010); see also 42 Pa.C.S.A. § 9781(b).

      Instantly,   our   review   reveals   that   Appellant   has   presented   a

substantial question, at least in part.      Generally, “a bald assertion that

Appellant’s sentence was excessive” does not raise a substantial question for

our review.   Commonwealth v. Fisher, 47 A.3d 155, 159 (Pa. Super.

2012), appeal denied, 62 A.3d 378 (Pa. 2013).              However, where an

appellant contends that the trial court failed to consider the factors set forth

in Section 9721(b) in fashioning his sentence, this will present a substantial


                                      -8-
J-S57022-14


question for our review.   See Commonwealth v. Dodge, 77 A.3d 1263,

1272 n.8 (Pa. Super. 2013) (stating, “arguments that the sentencing court

failed to consider the factors proffered in [Section] 9721 does [sic] present a

substantial question[]”), appeal denied, 91 A.3d 161 (Pa. 2014); accord

Commonwealth v. Cartrette, 83 A.3d 1030, 1042-1043 (Pa. Super. 2013)

(en banc).    Accordingly, we proceed to address the merits of Appellant’s

claim. See Edwards, supra.

      As noted, Appellant contends that in fashioning a sentence of total

confinement following the revocation of his probation, the trial court abused

its discretion in failing to properly consider the factors set forth in Section

9721(b) of the Sentencing Code. Anders Brief at 12-14. For the following

reasons, we disagree.

      The Sentencing Code provides that once probation has been revoked,

“the sentencing alternatives available to the [trial] court shall be the same

as were available at the time of initial sentencing….”           42 Pa.C.S.A.

§ 9771(b). The trial court may impose a sentence of total confinement upon

revocation of a sentence of probation if one of following three circumstances

applies.

             § 9771. Modification or revocation of order of
             probation

                                      …

             (c)   Limitation  on   sentence           of   total
             confinement.--The court shall not         impose a


                                     -9-
J-S57022-14


            sentence of total confinement upon revocation unless
            it finds that:

                  (1) the defendant has been convicted of
                  another crime; or

                  (2) the conduct of the defendant indicates that
                  it is likely that he will commit another crime if
                  he is not imprisoned; or

                  (3) such a sentence is essential to vindicate
                  the authority of the court.

Id. § 9771(c).

      Section 9721(b), in turn, provides that when fashioning a sentence,

the trial court must consider “the protection of the public, the gravity of the

offense as it relates to the impact on the life of the victim and on the

community, and the rehabilitative needs of the defendant.” Id. § 9721(b).

      In the case sub judice, our review of the record reveals that the trial

court properly considered all relevant Section 9721(b) factors in sentencing

Appellant to an aggregate term of five and one-half to 11 years’

imprisonment, following the revocation of his probation, and did so in

accordance with Section 9771(c).     The record reflects that the trial court

heard extensive testimony from Appellant concerning his rehabilitative

needs, his participation in SIP, DARE, and One-Charlie programs while

incarcerated, and the circumstances that led to his drug relapse.         N.T.,

11/26/13, at 8-16.      The trial court also placed ample reasoning for

Appellant’s sentence on the record, indicating that it considered the gravity




                                    - 10 -
J-S57022-14


of the underlying offenses, the impact on the communities burglarized, and

Appellant’s criminal history. Specifically, the trial court stated as follows.

                    I’ve taken into account the nature of the
              [probation] violation, but also the serious nature of
              the underlying offenses. So the bottom line here,
              and I’ll make sure I have this correct, is a minimum
              sentence of five-and-one-half years to a maximum of
              11 years.

                                        …

                    Just for the record, these were multiple
              burglaries committed in several counties, and they
              were home burglaries, even though victims may not
              have been present, and these are all standard range
              sentences. Still on that case, I do take into account
              the significant criminal record before the commission
              of the burglaries. I believe that’s appropriate.

Id. at 22-23.

        Additionally, the trial court concluded, “that the burglaries were

motivated by [Appellant’s] heroin addiction.” Trial Court Opinion, 3/10/14,

at 4.    Lastly, we note that the trial court considered and relied on the

Presentence Investigation Report (PSI) as well as the applicable sentencing

guidelines.    N.T., 11/26/13, at 20; Trial Court Opinion, 3/10/14, at 4-5.

When a trial court has the benefit of a PSI, we presume that it “was aware of

the relevant information regarding the defendant’s character and weighed

those     considerations    along    with      mitigating   statutory    factors.”

Commonwealth v. Walls, 926 A.2d 957, 967 n.7 (Pa. 2007). As “it is

evident that the [trial] court was aware of sentencing considerations and

weighed the considerations in a meaningful fashion[,]” we therefore

                                      - 11 -
J-S57022-14


conclude Appellant’s November 26, 2013 sentence should not be disturbed.

Commonwealth v. Ahmad, 961 A.2d 884, 888 (Pa. Super. 2008).

     Based on the foregoing, we agree with counsel that Appellant’s appeal

is “wholly frivolous.” Titus, supra at 254. Accordingly, we grant counsel’s

petition to withdraw and affirm the trial court’s November 26, 2013

judgment of sentence.

     Judgment of sentence affirmed.        Petition to withdraw as counsel

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/2014




                                  - 12 -